EXHIBIT 31.4 CERTIFICATION PURSUANT TO SECURITIES AND EXCHANGE ACT OF 1934 RULE 13a-14(d)/15d-14(d) I, Gleb Mikhailov, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form 10-K/A for the year ended December 31, 2013 of MobileSmith, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Dated: April 30, 2014 By: /s/ Gleb Mikhailov Gleb Mikhailov Chief Financial Officer
